
	

114 HR 999 IH: ROV In-Depth Examination Act
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 999
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Pompeo (for himself, Mr. Peterson, Mr. Paulsen, Mr. Harper, Mr. Duffy, Mr. Stewart, Mr. King of Iowa, Mr. Simpson, Mr. Benishek, Mr. Kline, Mr. Zinke, Mr. Olson, Mrs. Noem, Mr. Amodei, and Mr. Stivers) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Consumer Product Safety Commission and the National Academy of Sciences to study the
			 vehicle handling requirements proposed by the Commission for recreational
			 off-highway vehicles and to prohibit the adoption of any such requirements
			 until the completion of the study.
	
	
 1.Short titleThis Act may be cited as the ROV In-Depth Examination Act. 2.Recreational off-highway vehicle standards study (a)No mandatory standards regarding performance or configuration of ROVs (1)In generalThe Consumer Product Safety Commission shall have no authority to establish any standards concerning the performance or configuration of recreational off-highway vehicles until after the completion of the study required by subsection (b). This prohibition includes a prohibition on the exercise of any authority pursuant to section 27(e) of the Consumer Product Safety Act (15 U.S.C. 2076(e)) to require ROV manufacturers to provide performance and technical data to prospective purchasers and to the first purchaser of an ROV for purposes other than resale.
 (2)Voluntary standardsNothing in this section shall be construed as suggesting that ROVs shall not be manufactured in compliance with applicable voluntary standards.
				(b)Study
 (1)In generalThe Commission shall contract with the National Academy of Sciences to determine— (A)the technical validity of the lateral stability and vehicle handling requirements proposed by the Commission in a notice of proposed rulemaking published in the Federal Register November 19, 2014 (79 Fed. Reg. 68964), for purposes of reducing the risk of ROV rollovers in the off-road environment, including the repeatability and reproducibility of testing for compliance with such requirements;
 (B)the number of ROV rollovers that would be prevented if the proposed requirements were adopted; (C)whether there is a technical basis for the proposal to provide information on a point-of-sale hangtag about a vehicle’s rollover resistance on a progressive scale; and
 (D)the effect on the utility of ROVs used by the Armed Forces if the proposed requirements were adopted.
 (2)Consultation and deadline for reportThe National Academy of Sciences shall consult with the National Highway Traffic Safety Administration and the Department of Defense in carrying out the study required by this subsection. The National Academy of Sciences shall complete and transmit to the Commission a report containing the findings of the study not later than two years after the date of enactment of this Act.
 (3)Report to CongressWithin five days of receiving the report described in paragraph (2) from the National Academy of Sciences, the Commission shall transmit the report, along with any comments of the Commission, to the Committee on Energy and Commerce of the House of Representatives and to the Committee on Commerce, Science and Transportation of the Senate.
 (4)ConsiderationThe Commission shall consider the results of the study in any subsequent rulemaking regarding the performance or configuration of ROVs, or the provision of point-of-sale information regarding ROV performance.
 (c)DefinitionsAs used in this section: (1)CommissionThe term Commission means the Consumer Product Safety Commission.
 (2)Recreational off-highway vehicleThe term recreational off-highway vehicle or ROV means a motorized off-highway vehicle designed to travel on four or more tires, intended by the manufacturer for recreational use by one or more persons and having the following characteristics:
 (A)A steering wheel for steering control. (B)Foot controls for throttle and service brake.
 (C)Non-straddle seating. (D)Maximum speed capability greater than 30 miles per hour.
 (E)Gross vehicle weight rating no greater than 3,750 pounds. (F)Less than 80 inches in overall width, exclusive of accessories.
 (G)Engine displacement equal to or less than 61 cubic inches for gasoline fueled engines. (H)Identification by means of a 17-character personal or vehicle information number.
 (3)ExclusionSuch term does not include a prototype of a motorized, off-highway, all-terrain vehicle or other motorized, off-highway, all-terrain vehicle that is intended exclusively for research and development purposes unless the vehicle is offered for sale.
				
